Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying the claimant from receiving benefits effective July 13, 1974 because she lost her employment through misconduct. The claimant herein had a basic disagreement with her supervisor over t^e manner in which she performed her work. She reacted to her supervisor’s instructions in an excitable way. Issues of credibility and whether the claimant engaged in misconduct in connection with her employment are questions of fact within the province of the board. In our view there was substantial evidence to support its determination and it should not be disturbed (Matter of James [Levine], 34 NY2d 491). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Reynolds, JJ., concur.